FILED
                            NOT FOR PUBLICATION                               JAN 21 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50595

               Plaintiff - Appellee,              D.C. No. 3:08-cr-02571-JAH

  v.
                                                  MEMORANDUM *
FELIPE ZAMORA-VILLELA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Felipe Zamora-Villela appeals from the 36-month mandatory minimum

sentence imposed following his jury-trial conviction for bringing in illegal aliens

for financial gain, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii), bringing in illegal

aliens without presentation, in violation of 8 U.S.C. § 1324(a)(2)(B)(iii), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aiding and abetting, in violation of 18 U.S.C. § 2. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Zamora-Villela contends that because 18 U.S.C. § 3553(a) permits a district

court to impose a sentence below a mandatory minimum, the district court erred by

imposing a substantively unreasonable sentence. Zamora-Villela’s contention is

foreclosed by United States v. Wipf, 620 F.3d 1168, 1170-71 (9th Cir. 2010)

(Subsection (a) of section 3553 does not authorize a court to impose a sentence

below the mandatory statutory minimum).

      AFFIRMED.




                                         2                                    09-50595